Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Security AGREEMENT

 

dated as of

 

May 25, 2017

 

among

 

VIVEVE MEDICAL, INC.,

 

The Other Grantors from Time to Time Party Hereto

 

and

 

CRG SERVICING LLC,
as Administrative Agent and Collateral Agent

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

          Page                              

Section 1.

 

Definitions, Etc

    2                 1.01  

Certain Uniform Commercial Code Terms

    2                 1.02  

Additional Definitions

    2                 1.03  

Other Defined Terms

    4                

Section 2.

 

Representations and Warranties

    4                 2.01  

Organizational Matters; Enforceability, Etc

     4                 2.02  

Title

    4                 2.03  

Names, Etc

    5                 2.04  

Changes in Circumstances

    5                 2.05  

Pledged Shares

    5                 2.06  

Promissory Notes

    6                 2.07  

Intellectual Property

    6                 2.08  

Deposit Accounts, Securities Accounts and Commodity Accounts

    6                 2.09  

Commercial Tort Claims

    6                 2.10  

Update of Schedules

    6                

Section 3.

 

Collateral

    7                 3.01  

Granting Clause

    7                 3.02  

First-Tier Foreign Subsidiaries; Certain Leases and Licenses

    8                

Section 4.

 

Further Assurances; Remedies

    9                 4.01  

Delivery and Other Perfection

    9                 4.02  

Other Financing Statements or Control

    11                 4.03  

Preservation of Rights

    11                 4.04  

Special Provisions Relating to Certain Collateral

    11                 4.05  

Remedies

    13                 4.06  

Deficiency

    15                 4.07  

Locations; Names, Etc

    15                 4.08  

Private Sale

    16                 4.09  

Application of Proceeds

    16                 4.10  

Attorney in Fact

    16                 4.11  

Perfection and Recordation

    16  

 

 
-i-

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

 

          Page                               4.12  

Termination

    17                 4.13  

Further Assurances

    17                

Section 5.

 

Miscellaneous

    17                 5.01  

Notices

    17                 5.02  

No Waiver

    17                 5.03  

Amendments, Etc

    18                 5.04  

Expenses

    18                 5.05  

Successors and Assigns

    18                 5.06  

Counterparts

    18                 5.07  

Governing Law; Submission to Jurisdiction; Etc

    18                 5.08  

WAIVER OF JURY TRIAL

    19                 5.09  

Captions

    19                 5.10  

Agents and Attorneys in Fact

    19                 5.11  

Severability

    19                 5.12  

Additional Grantors

    19  

 

 
-ii-

--------------------------------------------------------------------------------

 

 

SCHEDULES AND EXHIBITS

 

Exhibit A 

-

Form of Joinder

Schedule 1  - Certain Grantor Information Schedule 2 - Pledged Shares Schedule 3
- Promissory Notes Schedule 4 - Copyrights, Copyright Registrations and
Applications for Copyright Registrations Schedule 5 - Patents and Patent
Applications Schedule 6 - Trade Names, Trademarks, Services Marks, Trademark and
Service Mark Registrations and Applications for Trademark and Service Mark
Registrations Schedule 7 - Deposit Accounts, Securities Accounts and Commodity
Accounts Schedule 8 - Commercial Tort Claims

  

 
 

--------------------------------------------------------------------------------

 

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT dated as of May 25, 2017 (this “Agreement”), among VIVEVE
MEDICAL, INC., a Delaware corporation] (“Borrower”), the undersigned
subsidiaries (collectively with Borrower and each entity that becomes a
“Grantor” hereunder from time to time as contemplated by Section 5.12, the
“Grantors” and each, a “Grantor”), and CRG SERVICING LLC, a Delaware limited
liability company, as administrative agent and collateral agent for the Lenders
(in such capacities, together with its successors and assigns, “Administrative
Agent”).

 

The Lenders have agreed to provide term loans to Borrower as provided in the
Loan Agreement (as defined below).

 

Each Grantor (other than Borrower) has guaranteed the obligations of Borrower to
the Secured Parties under the Loan Agreement.

 

To induce the Lenders to extend credit under the Loan Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor has agreed to grant a security interest in the
Collateral (as defined below) of such Grantor as security for the Secured
Obligations (as defined below).

 

Accordingly, the parties hereto agree as follows:

 

Section 1.              Definitions, Etc.

 

1.01        Certain Uniform Commercial Code Terms. As used herein, the terms
“Accession,” “Account,” “As-Extracted Collateral,” “Chattel Paper,” “Check,”
“Commodity Account,” “Commodity Contract,” “Deposit Account,” “Document,”
“Electronic Chattel Paper,” “Encumbrance,” “Equipment,” “Fixture,” “General
Intangible,” “Goods,” “Instrument,” “Inventory,” “Investment Property,”
“Letter-of-Credit Right,” “Proceeds,” “Promissory Note,” “Record” and
“Supporting Obligation” have the respective meanings set forth in Article 9 of
the NYUCC, and the terms “Financial Asset,” “Securities Account,” “Security” and
“Security Entitlement” have the respective meanings set forth in Article 8 of
the NYUCC.

 

1.02        Additional Definitions. In addition, as used herein:

 

“Collateral” has the meaning assigned to such term in Section 3.01.

 

“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including all renewals and extensions thereof, all
rights to recover for past, present or future infringements thereof and all
other rights whatsoever accruing thereunder or pertaining thereto.

 

“Excluded Account” means any (a) escrow accounts, (b) deposit accounts the
balance of which consists exclusively of (i) withheld income taxes and federal,
state or local employment taxes required to be paid to the Internal Revenue
Service or state or local government agencies with respect to employees of any
Grantor and (ii) amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3 102 on behalf of or for the benefit of
employees of any Grantor, (c) zero balance accounts and (d) segregated deposit
accounts constituting (and the balance of which consists solely of funds set
aside in connection with) payroll accounts, trust accounts and accounts
dedicated to the payment of accrued employee benefits, medical, dental and
employee benefits claims to employees of any Grantor.

 

 
2

--------------------------------------------------------------------------------

 

 

“Excluded Asset” means, to the extent any property is excluded from the
Collateral solely by operation of Section 3.02, such property.

 

“Initial Pledged Shares” means the Shares of each Issuer beneficially owned by
any Grantor on the date hereof and identified in Schedule 2.

 

“Issuers” means, collectively, (a) the respective Persons identified on Schedule
2 under the caption “Issuer” and (b) any other issuer of any equity securities
hereafter owned by any Grantor.

 

“Joinder” has the meaning specified in Section 5.12.

 

“Loan Agreement” means that certain term loan agreement, dated as of the date
hereof, among Borrower, the Subsidiary Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Administrative Agent,
as such agreement is amended, supplemented, or otherwise modified, restated,
extended, renewed, or replaced from time to time.

 

“Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, if the title thereto is governed by a certificate of title or
ownership.

 

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“Patents” means all patents and patent applications, including the inventions
and improvements described and claimed therein together with the reissues,
divisions, continuations, renewals, extensions and continuations in part
thereof, all income, royalties, damages and payments now or hereafter due and/or
payable with respect thereto, all damages and payments for past or future
infringements thereof and rights to sue therefor, and all rights corresponding
thereto throughout the world.

 

“Pledged Shares” means, collectively, (a) the Initial Pledged Shares and (b) all
other Shares of any Issuer now or hereafter owned by any Grantor (other than
Shares constituting Excluded Assets), together in each case with (i) all
certificates representing the same, (ii) all shares, securities, moneys or other
property representing a dividend on or a distribution or return of capital on or
in respect of the Pledged Shares, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Shares or otherwise
received in exchange therefor, and any warrants, rights or options issued to the
holders of, or otherwise in respect of, the Pledged Shares, and (iii) without
prejudice to any provision of any of the Loan Documents prohibiting any merger
or consolidation by an Issuer, all Shares of any successor entity of any such
merger or consolidation.

 

 
3

--------------------------------------------------------------------------------

 

 

“Secured Obligations” means, with respect to each Grantor, the Obligations of
such Grantor (other than Warrant Obligations).

 

“Shares” means shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person.

 

“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including all renewals of trademark and service mark
registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world, together, in each case, with the
product lines and goodwill of the business connected with the use thereof.

 

1.03         Other Defined Terms. All other capitalized terms used and not
defined herein have the meanings ascribed to them in the Loan Agreement.

 

Section 2.               Representations and Warranties. Each Grantor represents
and warrants to the Secured Parties that:

 

2.01        Organizational Matters; Enforceability, Etc. (a) Each Grantor is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. The execution, delivery and performance of
this Agreement, and the grant of the security interests pursuant hereto, (i) are
within such Grantor’s powers and have been duly authorized by all necessary
corporate or other action, (ii) do not require any consent or approval of,
registration or filing with, or any other action by, any governmental authority
or court, except for (A) such as have been obtained or made and are in full
force and effect and (B) filings and recordings in respect of the security
interests created pursuant hereto, (iii) will not violate any applicable law or
regulation or the charter, bylaws or other organizational documents of such
Grantor or any order of any governmental authority or court binding upon such
Grantor or its property, (iv) will not violate or result in a default under any
indenture, agreement or other instrument binding upon such Grantor or any of its
assets, or give rise to a right thereunder to require any payment to be made by
any such person, and (v) except for the security interests created pursuant
hereto, will not result in the creation or imposition of any Lien on any asset
of such Grantor.

 

(b)     This Agreement has been duly executed and delivered by such Grantor and
constitutes, a legal, valid and binding obligation of such Grantor, enforceable
against such Grantor in accordance with its terms, except as such enforceability
may be limited by (i) bankruptcy, insolvency, reorganization, moratorium or
similar laws of general applicability affecting the enforcement of creditors’
rights and (ii) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

2.02         Title. (a) Such Grantor is the sole beneficial owner of the
Collateral in which it purports to grant a lien hereunder, and no lien exists
upon such Collateral (and no right or option to acquire the same exists in favor
of any other Person) other than Permitted Liens.

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     The security interest created or provided for herein constitutes a valid
first-priority (subject to Permitted Priority Liens) perfected lien on such
Collateral, subject, for the following Collateral, to the occurrence of the
following: (i) in the case of Collateral in which a security interest may be
perfected by filing a financing statement under the UCC, the filing of a UCC
financing statement naming such Grantor as debtor, the Secured Parties as
secured parties, and listing all personal property as collateral, (ii) with
respect to any Deposit Account, Securities Account or Commodity Account, the
execution of agreements among such Grantor, the applicable financial institution
and Administrative Agent, effective to grant “control” (as defined in the UCC)
over such Deposit Account, Securities Account or Commodity Account to
Administrative Agent, (iii) with respect to any Intellectual Property not
described in the foregoing clause (i), the filing of this Security Agreement or
a short-form security agreement with the applicable Intellectual Property office
of the applicable government, and (iv) in the case of all certificated Shares,
the delivery thereof to Administrative Agent, properly endorsed for transfer to
Administrative Agent or in blank.

 

2.03        Names, Etc. The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and
mailing address of such Grantor as of the date hereof are correctly set forth in
Schedule 1. Schedule 1 correctly specifies (i) the place of business of such
Grantor or, if such Grantor has more than one place of business, the location of
the chief executive office of such Grantor and (ii) all locations except
locations where Collateral not to exceed $500,000 in the aggregate is stored or
located.

 

2.04        Changes in Circumstances. Such Grantor has not (a) within the period
of four months prior to the date hereof, changed its location (as defined in
Section 9-307 of the NYUCC), or (b) except as specified in Schedule 1,
heretofore changed its name.

 

2.05        Pledged Shares. (a) The Initial Pledged Shares constitute 100% of
the issued and outstanding Shares of each Issuer beneficially owned by such
Grantor on the date hereof (other than any Shares held in a Securities Account
referred to in Schedule 7 or Shares constituting Excluded Assets) whether or not
registered in the name of such Grantor. Schedule 2 correctly identifies, as at
the date hereof, the respective Issuers of the Initial Pledged Shares and (in
the case of any corporate Issuer) the respective class and par value of such
Shares and the respective number of such Shares (and registered owner thereof)
represented by each such certificate.

 

(b)     The Initial Pledged Shares are, and all other Pledged Shares that in the
future will constitute Collateral will be, (i) duly authorized, validly
existing, fully paid and non-assessable (in the case of any Shares issued by a
corporation) and (ii) duly issued and outstanding (in the case of any equity
interest in any other entity). None of such Pledged Shares are or will be
subject to any contractual restriction, or any restriction under the charter,
bylaws, partnership agreement or other organizational instrument of the
respective Issuer thereof, upon the transfer of such Pledged Shares (except for
any such restriction contained in or expressly permitted under any Loan
Document, including any Restrictive Agreement permitted under Section 9.11 of
the Loan Agreement).

 

 
5

--------------------------------------------------------------------------------

 

 

2.06        Promissory Notes. Schedule 3 sets forth a complete and correct list
of all Promissory Notes (other than any held in a Securities Account referred to
in Schedule 7) held by such Grantor on the date hereof.

 

2.07        Intellectual Property. (a) Schedules 4, 5 and 6, respectively, set
forth a complete and correct list of all of the following owned (i.e. not
licensed) by such Grantor on the date hereof (or, in the case of any supplement
to said Schedules 4, 5 and 6, effecting a pledge thereof, as of the date of such
supplement): (i) applied for or registered Copyrights, (ii) applied for or
registered Patents, including the jurisdiction and patent number, (iii) applied
for or registered Trademarks, including the jurisdiction, trademark application
or registration number and the application or registration date, and (iv) trade
names.

 

(b)     Except pursuant to licenses and other user agreements entered into by
such Grantor in the ordinary course of business, such Grantor has done nothing
to authorize or enable any other Person to use any Copyright, Patent or
Trademark listed in said Schedules 4, 5 and 6 (as so supplemented), and all
registrations listed in said Schedules 4, 5 and 6 (as so supplemented) are,
except as noted therein, in full force and effect.

 

(c)     Except as set forth on Schedule 4, 5 or 6 or Schedule 7.05(b)(ii) of the
Loan Agreement, such Grantor owns and possesses the right to use all Copyrights,
Patents and Trademarks listed on Schedules 4, 5 and 6, respectively. To such
Grantor’s knowledge, (i) except as set forth on Schedule 4, 5 or 6 (as
supplemented by any supplement effecting a pledge thereof) or Schedule 7.06 of
the Loan Agreement, there is no violation by others of any right of such Grantor
with respect to any Copyright, Patent or Trademark listed on Schedule 4, 5 or 6
(as so supplemented), respectively, and (ii) such Grantor is not infringing upon
any Copyright, Patent or Trademark of any other Person. No proceedings alleging
such infringement have been instituted or are pending against such Grantor and
no written claim against such Grantor has been received by such Grantor,
alleging such violation or infringement, except as may be set forth on Schedule
4, 5 or 6 (as so supplemented).

 

2.08        Deposit Accounts, Securities Accounts and Commodity Accounts.
Schedule 7 sets forth a complete and correct list of all Deposit Accounts,
Securities Accounts and Commodity Accounts of such Grantor on the date hereof.

 

2.09        Commercial Tort Claims. Schedule 8 sets forth a complete and correct
list of all commercial tort claims with a value in excess of $250,000 in the
aggregate for all commercial tort claims of each Grantor in existence on the
date hereof.

 

2.10        Update of Schedules. Each of Schedules 1 through 8 may be updated by
Borrower from time to time to insure the continued accuracy of the
representations set forth in this Section 2 to be made on any upcoming date on
which representations and warranties are made incorporating the information in
such Schedule, by Borrower providing notice (attaching an amended and restated
version of such Schedule) in accordance with Section 13.02 of the Loan
Agreement.

 

 
6

--------------------------------------------------------------------------------

 

 

Section 3.              Collateral.

 

3.01        Granting Clause. As collateral security for the payment in full when
due (whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, each Grantor hereby pledges and grants to Administrative Agent, for
the benefit of the Secured Parties, a security interest in all of such Grantor’s
right, title and interest in, to and under the following personal property, in
each case whether tangible or intangible, wherever located, and whether now
owned by such Grantor or hereafter acquired and whether now existing or
hereafter coming into existence, but excluding all Excluded Assets
(collectively, and subject to the proviso at the end of this Section 3.01,
“Collateral”):

 

(a)     all Accounts:

 

(b)     all As-Extracted Collateral;

 

(c)     all Chattel Paper and other Records;

 

(d)     all Checks;

 

(e)     all commercial tort claims, as defined in Section 9-102(a)(13) of the
NYUCC, arising out of the events described in Schedule 8;

 

(f)     all Deposit Accounts;

 

(g)     all Documents;

 

(h)     all Encumbrances;

 

(i)     all Equipment;

 

(j)     all Fixtures;

 

(k)     all General Intangibles (including without limitation all agreements of
any kind);

 

(l)     all Goods not otherwise described in this Section 3;

 

(m)     all Instruments, including all Promissory Notes;

 

(n)     all Intellectual Property;

 

(o)     all Inventory;

 

(p)     all Letter-of-Credit Rights and all Supporting Obligations;

 

(q)     all Investment Property not otherwise described in this Section 3,
including all Securities, all Securities Accounts and all Security Entitlements
with respect thereto and Financial Assets carried therein, and all Commodity
Accounts and Commodity Contracts;

 

(r)     all Pledged Shares;

 

 
7

--------------------------------------------------------------------------------

 

 

(s)     all other personal property; and

 

(t)     all Proceeds of any of the foregoing, all Accessions to and
substitutions and replacements for, any of the Collateral, and all offspring,
rents, profits and products of any of the Collateral, and, to the extent related
to any Collateral, all books, correspondence, credit files, records, invoices
and other papers (including all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Grantor or any computer
bureau or service company from time to time acting for such Grantor);

 

provided, however, that nothing set forth in this Section 3.01 or any other
provision of this Agreement or any other Loan Document shall at any time
constitute the grant of a security interest in, or a Lien on, any Excluded
Asset, none of which shall constitute Collateral.

 

3.02        First-Tier Foreign Subsidiaries; Certain Leases and Licenses.
Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and each Grantor shall not be deemed to have granted a
security interest in, any of such Grantor’s right, title or interest in:

 

(a)     any of the outstanding voting capital stock or other ownership interests
of a First-Tier Foreign Subsidiary that is not a Grantor in excess of 65% of the
voting power of all classes of capital stock or other ownership interests of
such First-Tier Foreign Subsidiary entitled to vote; provided that, subject to
Section 8.12(b)(i) of the Loan Agreement, (i) immediately upon the amendment of
the Code to allow the pledge of a greater percentage of the voting power of
capital stock or other ownership interests in a First-Tier Foreign Subsidiary
without adverse tax consequences, the Collateral shall include, and each Grantor
shall be deemed to have granted a security interest in, such greater percentage
of capital stock or other ownership interests of each First-Tier Foreign
Subsidiary in which it has any interest and (ii) if no material adverse tax
consequences to the applicable Grantors, taken as a whole, shall arise or exist
in connection with the pledge of any First-Tier Foreign Subsidiary, the
Collateral shall include, and the applicable Grantor shall be deemed to have
granted a security interest in, all of the capital stock or other ownership
interests of such First-Tier Foreign Subsidiary held by the applicable Grantor;

 

(b)     any lease, license, contract or agreement to which any Grantor is a
party, in each case, if and only if, and solely to the extent that, (A) the
grant of a security interest therein shall constitute or result in a breach,
termination or default or invalidity thereunder or thereof (other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any
other applicable law or principles of equity) and (B) such lease, license,
contract or agreement (1) is an “off the shelf” license of intellectual property
that is not material to the operation of the business of the applicable Grantor
or which can be replaced without a material expenditure, or (2) is executed by
the applicable Grantor after the date hereof (provided that the applicable
Grantor, prior to entering into or obtaining such lease, license, contract or
agreement, used commercially reasonable efforts to permit the collateral
assignment thereof but was unsuccessful in obtaining such permission); provided
that immediately upon the time at which the consequences described in the
foregoing clause (A) shall no longer exist, the Collateral shall include, and
the applicable Grantor shall be deemed to have granted a security interest in,
all of such Grantor’s right, title and interest in such lease, license, contract
or agreement;

 

 
8

--------------------------------------------------------------------------------

 

 

(c)     any intent-to-use United States trademark applications for which an
amendment to allege use or statement of use has not been filed under 15 U.S.C. §
1051(c) or 15 U.S.C. § 1051(d), respectively, or, if filed, has not been deemed
in conformance with 15 U.S.C. § 1051(a) or examined and accepted, respectively,
by the United States Patent and Trademark Office; provided that, upon such
filing and acceptance, such intent-to-use applications shall be automatically
included in the definition of Collateral;

 

(d)     leasehold interests in real property; or

 

(e)     Letter-of-Credit Rights with a value of less than $250,000 in the
aggregate.

 

Section 4.               Further Assurances; Remedies. In furtherance of the
grant of the security interest pursuant to Section 3, the Grantors hereby
jointly and severally agree with the Secured Parties as follows:

 

4.01        Delivery and Other Perfection. Each Grantor shall promptly from time
to time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
agreements or consents or other papers as may be necessary or desirable in the
reasonable judgment of Administrative Agent to create, preserve, perfect,
maintain the perfection of or validate the security interest granted pursuant
hereto or to enable the Secured Parties to exercise and enforce their rights
hereunder with respect to such security interest, and without limiting the
foregoing, shall:

 

(a)     if any of the Pledged Shares, Investment Property or Financial Assets
constituting part of the Collateral are received by the Grantor, forthwith (x)
deliver to Administrative Agent the certificates or instruments representing or
evidencing the same, duly endorsed in blank or accompanied by such instruments
of assignment and transfer in such form and substance as Administrative Agent
may request, all of which thereafter shall be held by Administrative Agent,
pursuant to the terms of this Agreement, as part of the Collateral and (y) take
such other action as Administrative Agent may reasonably deem necessary or
appropriate to duly record or otherwise perfect the security interest created
hereunder in such Collateral;

 

(b)     promptly from time to time deliver to Administrative Agent any and all
Instruments constituting part of the Collateral with a value in excess of
$100,000 in the aggregate for all such Instruments, endorsed and/or accompanied
by such instruments of assignment and transfer in such form and substance as
Administrative Agent may request; provided that (other than in the case of the
Promissory Notes described in Schedule 3) until the occurrence of an Event of
Default that has not been waived in writing by Administrative Agent in
accordance with the Loan Agreement, such Grantor may retain for collection in
the ordinary course any Instruments received by such Grantor in the ordinary
course of business and Administrative Agent shall, promptly upon request of such
Grantor, make appropriate arrangements for making any Instrument delivered by
such Grantor available to such Grantor for purposes of presentation, collection
or renewal (any such arrangement to be effected, to the extent requested by
Administrative Agent, against trust receipt or like document);

 

(c)     promptly from time to time enter into such control agreements, each in
form and substance acceptable to Administrative Agent, as may be required to
perfect the security interest created hereby in any and all Deposit Accounts
(other than Excluded Accounts), Investment Property, Electronic Chattel Paper
and Letter-of-Credit Rights, and will promptly furnish to Administrative Agent
true copies thereof; 

 

 
9

--------------------------------------------------------------------------------

 

 

(d)     promptly from time to time upon the request of Administrative Agent, (i)
execute and deliver such short-form security agreements as Administrative Agent
may deem necessary or desirable to protect the interests of the Secured Parties
in respect of that portion of the Collateral consisting of Intellectual
Property, and (ii) subject to Section 8.12(c) of the Loan Agreement, take such
other action as Administrative Agent may deem necessary or appropriate duly to
record or otherwise perfect the security interest created hereunder in that
portion of the Collateral consisting of Intellectual Property registered or
located outside of the United States;

 

(e)     promptly upon request of Administrative Agent, cause the Secured Parties
to be listed as the lienholder on any certificate of title or ownership covering
any Motor Vehicle (other than Motor Vehicles constituting Inventory) and within
120 days of such request deliver evidence of the same to Administrative Agent;
provided that the requirement set forth in this clause (e) shall not apply to
Motor Vehicles worth less than $50,000 for any individual Motor Vehicle or
$500,000 in the aggregate;

 

(f)     keep full and accurate (other than immaterial inaccuracies that do not
adversely impact Administrative Agent’s ability to realize upon the Collateral
hereunder) books and records relating to the Collateral, and, upon
Administrative Agent’s request, stamp or otherwise mark such books and records
in such manner as Administrative Agent may reasonably require in order to
reflect the security interests granted by this Agreement;

 

(g)     permit representatives of Administrative Agent (who may be accompanied
by representatives of other Secured Parties), upon reasonable notice, at any
time during normal business hours to inspect and make abstracts from its books
and records pertaining to the Collateral, and permit representatives of
Administrative Agent (who may be accompanied by representatives of other Secured
Parties) to be present at such Grantor’s place of business to receive copies of
communications and remittances relating to the Collateral, and forward copies of
any notices or communications received by such Grantor with respect to the
Collateral, all in such manner as Administrative Agent may require; and

 

(h)     (i) promptly from time to time upon the request of Administrative Agent,
use commercially reasonable efforts to execute and deliver such real property
security documents, landlord consents and collateral access agreements with
respect to real Property owned or leased (as tenant) by such Grantor in the
United States where Collateral (except for locations with up to $500,000 of
Collateral in the aggregate for all such locations) is stored or located, (ii)
obtain a bailee waiver or other agreement from the lessor of each leased
property, the mortgagor of each owned property or bailee or consignee with
respect to any warehouse, processor, converted facility or other location where
Collateral (except for locations with up to $500,000 of Collateral in the
aggregate for all such locations) in the aggregate for all such locations is
stored or located and (iii) cause to be recorded in the appropriate real
property records such documents delivered pursuant to this Section 4.01(h) as
Administrative Agent may deem necessary or appropriate.

 

 
10

--------------------------------------------------------------------------------

 

 

4.02        Other Financing Statements or Control. Except as otherwise permitted
under the Loan Documents, no Grantor shall (a) file or suffer to be on file, or
authorize or permit to be filed or to be on file, in any jurisdiction, any
financing statement or like instrument with respect to any of the Collateral in
which the Secured Parties are not named as the sole secured parties (except to
the extent that such financing statement or instrument relates to a Permitted
Lien), or (b) cause or permit any Person other than Administrative Agent or the
Secured Parties or any holder of a Lien permitted under Section 9.02(c) of the
Loan Agreement to have “control” (as defined in Section 9-104, 9-105, 9-106 or
9-107 of the NYUCC) of any Deposit Account, Securities Account, Commodity
Account, Electronic Chattel Paper, Investment Property or Letter-of-Credit Right
constituting part of the Collateral.

 

4.03        Preservation of Rights. The Secured Parties shall not be required to
take steps necessary to preserve any rights against prior parties to any of the
Collateral.

 

4.04        Special Provisions Relating to Certain Collateral.

 

(a)           Pledged Shares.

 

(i)     The Grantors will cause the Pledged Shares to constitute at all times
100% of the total number of Shares of each Issuer then outstanding owned by the
Grantors except for Shares constituting Excluded Assets.

 

(ii)     Until the occurrence of (A) an Event of Default that has not been
waived in writing by Administrative Agent in accordance with the Loan Agreement
and (B) notice from Administrative Agent, the Grantors shall have the right to
exercise all voting, consensual and other powers of ownership pertaining to the
Pledged Shares for all purposes not inconsistent with the terms of this
Agreement, the other Loan Documents or any other instrument or agreement
referred to herein or therein; provided that the Grantors jointly and severally
agree that they will not vote the Pledged Shares in any manner that is
inconsistent with the terms of this Agreement, the other Loan Documents or any
such other instrument or agreement; and Administrative Agent and Secured Parties
shall execute and deliver to the Grantors or cause to be executed and delivered
to the Grantors all such proxies, powers of attorney, dividend and other orders,
and all such instruments, without recourse, as the Grantors may reasonably
request for the purpose of enabling the Grantors to exercise the rights and
powers that it is entitled to exercise pursuant to this Section 4.04(a)(ii).

 

(iii)     Until the occurrence of (A) an Event of Default that has not been
waived in writing by Administrative Agent in accordance with the Loan Agreement
and (B) notice from Administrative Agent, the Grantors shall be entitled to
receive and retain any dividends, distributions or proceeds on the Pledged
Shares paid in cash out of earned surplus.

 

(iv)     After the occurrence of (A) an Event of Default that has not been
waived in writing by Administrative Agent in accordance with the Loan Agreement
and (B) notice from Administrative Agent, whether or not the Secured Parties or
any of them exercises any available right to declare any Secured Obligations due
and payable or seeks or pursues any other relief or remedy available to them
under applicable law or under this Agreement, the other Loan Documents or any
other agreement relating to such Secured Obligation, all dividends and other
distributions on the Pledged Shares shall be paid directly to Administrative
Agent for distribution to the Secured Parties and retained by them as part of
the Collateral, subject to the terms of this Agreement, and, if Administrative
Agent shall so request in writing, the Grantors jointly and severally agree to
execute and deliver to Administrative Agent appropriate additional dividend,
distribution and other orders and documents to that end; provided that if such
Event of Default is waived in writing by Administrative Agent in accordance with
the Loan Agreement, any such dividend or distribution theretofore paid to
Administrative Agent shall, upon request of the Grantors (except to the extent
theretofore applied to the Secured Obligations), be returned by Administrative
Agent to the Grantors.

 

 
11

--------------------------------------------------------------------------------

 

 

(b)     Intellectual Property. (i) For the purpose of enabling the Secured
Parties to exercise rights and remedies under Section 4.05 at such time as the
Secured Parties shall be lawfully entitled to exercise such rights and remedies,
and for no other purpose, each Grantor hereby grants to Administrative Agent, to
the extent assignable, an irrevocable, non-exclusive license (exercisable
without payment of royalty or other compensation to such Grantor) to use any of
the Intellectual Property now owned or hereafter acquired by such Grantor,
wherever the same may be located, including in such license reasonable access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof, and the
right to assign such license, or to sublicense rights under such license, to
third parties.

 

(ii)     Notwithstanding anything contained herein to the contrary, but subject
to any provision of the Loan Documents that limits the rights of any Grantor to
dispose of its property, until the occurrence of (A) an Event of Default that
has not been waived in writing by Administrative Agent in accordance with the
Loan Agreement and (B) notice from Administrative Agent, the Grantors will be
permitted to exploit, use, enjoy, protect, defend, enforce, license, sublicense,
assign, sell, dispose of or take other actions with respect to the Intellectual
Property in the ordinary course of the business of the Grantors. In furtherance
of the foregoing, until the occurrence of an Event of Default that has not been
waived in writing by Administrative Agent in accordance with the Loan Agreement,
the Secured Parties or Administrative Agent shall from time to time, upon the
request of the respective Grantor, execute and deliver any instruments,
certificates or other documents, in the form so requested, that the Grantors
shall have certified are appropriate in its judgment to allow it to take any
action permitted above (including relinquishment of the license provided
pursuant to Section 4.04(b)(i) as to any specific Intellectual Property).
Further, upon the payment in full of all of the Secured Obligations (other than
contingent indemnification obligations for which no claim has been made) or
earlier expiration of this Agreement or release of the Collateral,
Administrative Agent shall grant back to the Grantors the license granted
pursuant to Section 4.04(b)(i). The exercise of rights and remedies under
Section 4.05 by the Secured Parties shall not terminate the rights of the
holders of any licenses, covenants not to sue or sublicenses theretofore granted
by the Grantors in accordance with the first sentence of this Section
4.04(b)(ii).

 

(c)     Chattel Paper. The Grantors will (i) deliver to Administrative Agent
each original of each item of Chattel Paper at any time constituting part of the
Collateral (except for Chattel Paper with a value of less than $100,000 in the
aggregate for all such items of Chattel Paper), and (ii) cause each such
original and each copy thereof to bear a conspicuous legend, in form and
substance satisfactory to Administrative Agent, indicating that such Chattel
Paper is subject to the security interest granted hereby and that purchase of
such Chattel Paper by a Person other than a Secured Party without the consent of
Administrative Agent would violate the rights of the Secured Parties.

 

 
12

--------------------------------------------------------------------------------

 

 

(d)     Agreements. Each Grantor shall (i) ensure that each Material Agreement
entered into after the date hereof (A) may be collaterally assigned to secure
the Secured Obligations (after giving effect to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC of any relevant jurisdiction or any other applicable law or
principles of equity), (B) may, in the event of any exercise of remedies
hereunder, be assigned to a purchaser in a foreclosure sale of all or any
portion of the Collateral (subject to assumption by such purchaser of all
obligations under such Material Agreement) and (C) does not contain any
provision which restricts or penalizes the granting of a security interest in
such Material Agreement or the assignment of such Material Agreement upon the
sale or other disposition of all or a portion of a product to which such
Material Agreement relates (after giving effect to Sections 9-406, 9-407, 9-408
or 9-409 of the UCC of any relevant jurisdiction or any other applicable law or
principles of equity) and (ii) use commercially reasonable efforts to cause each
Material Agreement to permit the disclosure of all information to be provided
thereunder to Administrative Agent and Lenders, to any assignee or prospective
assignee described in the foregoing clause (ii), to any assignee or prospective
assignee of Administrative Agent or any Secured Party, and to any company in the
business of purchasing or financing financial assets. The provisions described
in the preceding sentence need not be included directly in such Material
Agreement, but may be agreed by the applicable Material Agreement counterparty
in a separate letter agreement.

 

4.05        Remedies. (a) Rights and Remedies Generally upon Event of Default.
Upon the occurrence of an Event of Default that has not been waived in writing
by Administrative Agent in accordance with the Loan Agreement, the Secured
Parties shall have all of the rights and remedies with respect to the Collateral
of a secured party under the NYUCC (whether or not the Uniform Commercial Code
is in effect in the jurisdiction where the rights and remedies are asserted) and
such additional rights and remedies to which a secured party is entitled under
the laws in effect in any jurisdiction where any rights and remedies hereunder
may be asserted, including the right, to the fullest extent permitted by law,
to, with prior written notice, exercise all voting, consensual and other powers
of ownership pertaining to the Collateral as if the Secured Parties were the
sole and absolute owner thereof (and each Grantor agrees to take all such action
as may be appropriate to give effect to such right). Upon the occurrence of an
Event of Default that has not been waived in writing by Administrative Agent in
accordance with the terms of the Loan Agreement, Administrative Agent may
exercise, on behalf of all the Secured Parties, such rights and remedies of the
Secured Parties described above; and without limiting the foregoing:

 

(i)     Administrative Agent may, in its name or in the name of any Grantor or
otherwise, demand, sue for, collect or receive any money or other property at
any time payable or receivable on account of or in exchange for any of the
Collateral, but shall be under no obligation to do so;

 

(ii)     Administrative Agent may make any reasonable compromise or settlement
deemed desirable with respect to any of the Collateral and may extend the time
of payment, arrange for payment in installments, or otherwise modify the terms
of, any of the Collateral;

 

 
13

--------------------------------------------------------------------------------

 

 

(iii)     Administrative Agent may require the Grantors to notify (and each
Grantor hereby authorizes Administrative Agent to so notify) each account debtor
in respect of any Account, Chattel Paper or General Intangible, and each obligor
on any Instrument, constituting part of the Collateral that such Collateral has
been assigned to the Secured Parties hereunder, and to instruct that any
payments due or to become due in respect of such Collateral shall be made
directly to Administrative Agent or as it may direct (and if any such payments,
or any other Proceeds of Collateral, are received by any Grantor they shall be
held in trust by such Grantor for the benefit of the Secured Parties and as
promptly as possible remitted or delivered to Administrative Agent for
application as provided herein);

 

(iv)     Administrative Agent may require the Grantors to assemble the
Collateral at such place or places, convenient to the Secured Parties and the
Grantors, as Administrative Agent may direct;

 

(v)     Upon prior written notice, Administrative Agent may require the Grantors
to cause the Pledged Shares to be transferred of record into the name of
Administrative Agent or its nominee (and Administrative Agent agrees that if any
of such Pledged Shares is transferred into its name or the name of its nominee,
Administrative Agent will thereafter promptly give to the respective Grantor
copies of any notices and communications received by it with respect to such
Pledged Shares); and

 

(vi)     Administrative Agent may sell, lease, assign or otherwise dispose of
all or any part of the Collateral, at such place or places as Administrative
Agent deems best, and for cash or for credit or for future delivery (without
thereby assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required by applicable statute and
cannot be waived), and the Secured Parties, Administrative Agent or anyone else
may be the purchaser, lessee, assignee or recipient of any or all of the
Collateral so disposed of at any public sale (or, to the extent permitted by
law, at any private sale) and thereafter hold the same absolutely, free from any
claim or right of whatsoever kind, including any right or equity of redemption
(statutory or otherwise), of the Grantors, any such demand, notice and right or
equity being hereby expressly waived and released. In the event of any sale,
assignment, or other disposition of any of the Collateral consisting of
Trademarks, the goodwill connected with and symbolized by the Trademarks subject
to such disposition shall be included. Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the sale may be so
adjourned.

 

(vii)     The Proceeds of each collection, sale or other disposition under this
Section 4.05, including by virtue of the exercise of any license granted to
Administrative Agent in Section 4.04(b), shall be applied in accordance with
Section 4.09.

 

 
14

--------------------------------------------------------------------------------

 

 

(b)     Certain Securities Act Limitations. The Grantors recognize that, by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable state securities laws, Administrative Agent may be
compelled, with respect to any sale of all or any part of the Collateral, to
limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. The Grantors acknowledge that any such private
sales may be at prices and on terms less favorable to Administrative Agent than
those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agree that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that
Administrative Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the issuer thereof to register it for public sale.

 

(c)     Notice. The Grantors agree that to the extent Administrative Agent is
required by applicable law to give reasonable prior notice of any sale or other
disposition of any Collateral, ten business days’ notice shall be deemed to
constitute reasonable prior notice.

 

(d)     No Assumption of Obligations. Notwithstanding any provision in this
Agreement or any other Loan Document to the contrary, the Secured Parties are
not assuming any liability or obligation of any Grantor or any of its Affiliates
of whatever nature, whether presently in existence or arising or asserted
hereafter. All such liabilities and obligations shall be retained by and remain
obligations and liabilities of the applicable Grantor and/or its Affiliates, as
the case may be. Without limiting the foregoing, the Secured Parties are not
assuming and shall not be responsible for any liabilities or Claims of any
Grantor or its Affiliates, whether present or future, absolute or contingent and
whether or not relating to a Grantor, the Obligor Intellectual Property, and/or
the Material Agreements, and each Grantor shall indemnify and save harmless the
Secured Parties from and against all such liabilities, Claims and Liens.

 

4.06        Deficiency. If the proceeds of sale, collection or other realization
of or upon the Collateral pursuant to Section 4.05 are insufficient to cover the
costs and expenses of such realization and the indefeasible payment in full in
cash of the Secured Obligations (other than contingent indemnification
obligations for which no claim has been made), the Grantors shall remain liable
for any deficiency.

 

4.07        Locations; Names, Etc. No Grantor shall (i) change its location (as
defined in Section 9-307 of the NYUCC), (ii) change its name from the name shown
as its current legal name on Schedule 1, or (iii) agree to or authorize any
modification of the terms of any item of Collateral that would result in a
change thereof from one Uniform Commercial Code category to another such
category (such as from a General Intangible to Investment Property), if the
effect thereof would be to result in a loss of perfection of, or diminution of
priority for, the security interests created hereunder in such item of
Collateral, or the loss of control (within the meaning of Section 9-104, 9-105,
9-106 or 9-107 of the NYUCC) over such item of Collateral, unless in each case
10 Business Days’ prior written notice has been provided to Administrative Agent
and such change is not otherwise restricted by the terms of any Loan Document.
No Grantor shall store its Collateral with a value in excess of $500,000 in the
aggregate for all such locations at any time with a bailee, consignee or similar
party, except for such bailees, consignees and similar parties as are disclosed
on Schedule 1, unless in each case 10 Business Days’ prior written notice has
been provided to Administrative Agent.

 

 
15

--------------------------------------------------------------------------------

 

 

4.08        Private Sale. The Secured Parties shall incur no liability as a
result of the sale of the Collateral, or any part thereof, at any private sale
pursuant to Section 4.05 conducted in a commercially reasonable manner. Each
Grantor hereby waives any claims against Administrative Agent, the Secured
Parties or any of them arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale conducted in a commercially
reasonable manner was less than the price that might have been obtained at a
public sale or was less than the aggregate amount of the Secured Obligations,
even if Administrative Agent, the Secured Parties or any of them accepts the
first offer received and does not offer the Collateral to more than one offeree.

 

4.09         Application of Proceeds. Except as otherwise herein expressly
provided and except as provided below in this Section 4.09, the Proceeds of any
collection, sale or other realization of all or any part of the Collateral
pursuant hereto, and any other cash at the time held by Administrative Agent or
the Secured Parties under this Section 4, shall be applied by Administrative
Agent or the Secured Parties (as the case may be):

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out of pocket costs and expenses of the
Secured Parties and the fees and expenses of their agents and counsel, and all
expenses incurred and advances made by the Secured Parties in connection
therewith;

 

Next, to the indefeasible payment in full of the Secured Obligations (other than
contingent indemnification obligations for which no claim has been made) in such
order as the Secured Parties in their sole discretion shall determine; and

 

Finally, to the payment to the respective Grantor, or its successors or assigns,
or as a court of competent jurisdiction may direct, of any surplus then
remaining.

 

4.10        Attorney in Fact. Without limiting any rights or powers granted by
this Agreement to the Secured Parties, upon the occurrence of an Event of
Default that has not been waived in writing by Administrative Agent in
accordance with the Loan Agreement, Administrative Agent (and any of its
officers, employees or agents) hereby is appointed the attorney in fact of each
Grantor for the purpose of carrying out the provisions of this Section 4 and
taking any action and executing any instruments that Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney in fact is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, so long as Administrative Agent shall
be entitled under this Section 4 to make collections in respect of the
Collateral, Administrative Agent shall have the right and power to receive,
endorse and collect all checks made payable to the order of any Grantor
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

 

4.11        Perfection and Recordation. Each Grantor authorizes the Secured
Parties to file Uniform Commercial Code financing statements describing the
Collateral as “all assets” or “all personal property and fixtures” of such
Grantor (provided that no such description shall be deemed to modify the
description of Collateral set forth in Section 3).

 

 
16

--------------------------------------------------------------------------------

 

 

4.12        Termination. When all Secured Obligations (other than contingent
indemnification obligations for which no claim has been made) shall have been
indefeasibly paid in full in cash, this Agreement automatically shall terminate,
and the Secured Parties shall, upon request of Grantors, cause to be assigned,
transferred and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Collateral and money received in
respect thereof, to or on the order of the respective Grantor and to be released
and canceled all licenses and rights referred to in Section 4.04(b), in each
case, at Grantors’ sole expense. The Secured Parties shall also, at the expense
of such Grantor, execute and deliver to such Grantor upon such termination such
Uniform Commercial Code termination statements, certificates for terminating the
liens on the Motor Vehicles and such other documentation as shall be reasonably
requested by the respective Grantor to effect the termination and release of the
liens on the Collateral as required by this Section 4.12, in each case, at
Grantors’ sole expense.

 

4.13        Further Assurances. Each Grantor agrees that, from time to time upon
the written request of Administrative Agent, such Grantor will execute and
deliver such further documents and do such other acts and things as
Administrative Agent may reasonably request in order fully to effect the
purposes of this Agreement and take all further action that may be required
under applicable law (including the laws of each jurisdiction in which each
Grantor or any of its Subsidiaries is organized), or that Administrative Agent
may reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the Liens created or intended to be created by the Loan
Documents. Each Grantor will promptly cause any subsequently acquired or
organized Subsidiary to take such action as shall be reasonably necessary to
ensure that it is a “Subsidiary Guarantor” in accordance with Section 8.12 of
the Loan Agreement and enter into such other security agreements and take such
other actions as may be required or reasonably requested by Administrative Agent
for the Secured Parties to have a valid first priority Lien on and security
interest in all of the assets of such Subsidiary to the extent required under
the Loan Documents. In addition, from time to time, each Grantor will, at its
sole cost and expense, promptly secure the Secured Obligations by pledging or
creating, or causing to be pledged or created, perfected Liens with respect to
such of its assets and properties as Administrative Agent shall designate, it
being agreed that it is the intent of the parties that the Secured Obligations
shall be secured by, among other things, substantially all the assets of the
Grantors (including Collateral acquired subsequent to the Closing Date). Such
Liens will be created under the Loan Documents in form and substance
satisfactory to Administrative Agent and each Grantor shall deliver or cause to
be delivered to Administrative Agent all such instruments and documents as
Administrative Agent shall reasonably request to evidence compliance with this
Section 4.13. The Secured Parties shall release any lien covering any asset that
has been disposed of in accordance with the provisions of the Loan Documents.

 

Section 5.              Miscellaneous.

 

5.01        Notices. All notices, requests, consents and demands hereunder shall
be delivered in accordance with Section 13.02 of the Loan Agreement.

 

5.02        No Waiver. No failure on the part of any Secured Party to exercise,
and no course of dealing with respect to, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise by any Secured Party of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein are cumulative and are not
exclusive of any remedies provided by law.

 

 
17

--------------------------------------------------------------------------------

 

 

5.03        Amendments, Etc. The terms of this Agreement may be waived, altered
or amended only by an instrument in writing duly executed by each Grantor and
Administrative Agent (unless the consent of a different group of Persons is
required in accordance with Section 13.04 of the Loan Agreement).

 

5.04        Expenses.

 

(a)     The Grantors shall pay or reimburse Administrative Agent and the Secured
Parties for costs and expenses in accordance with Section 13.03 of the Loan
Agreement.

 

(b)     The Grantors shall hereby indemnify the Secured Parties, their
Affiliates, and their respective directors, officers, employees, attorneys,
agents, advisors and controlling parties in accordance with Section 13.03(b) of
the Loan Agreement.

 

5.05        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of each Grantor,
Administrative Agent and the Secured Parties (provided that no Grantor shall
assign or transfer its rights or obligations hereunder unless consented to in
writing by Administrative Agent in accordance with the Loan Agreement (unless
the consent of a different group of Persons is required in accordance with
Section 13.04 of the Loan Agreement)).

 

5.06        Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

5.07        Governing Law; Submission to Jurisdiction; Etc. (a) Governing Law.
This Agreement and the rights and obligations of the parties hereunder shall be
governed by, and construed in accordance with, the law of the State of New York,
without regard to principles of conflicts of laws that would result in the
application of the laws of any other jurisdiction; provided that Section 5-1401
of the New York General Obligations Law shall apply.

 

(b)     Submission to Jurisdiction. Each Grantor agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 5.07(b) is for the benefit of the
Secured Parties only and, as a result, no Secured Party shall be prevented from
taking proceedings in any other courts with jurisdiction. To the extent allowed
by applicable Laws, the Secured Parties may take concurrent proceedings in any
number of jurisdictions.

 

(c)     Waiver of Venue. Each Grantor irrevocably waives to the fullest extent
permitted by law any objection that it may now or hereafter have to the laying
of the venue of any suit, action or proceeding arising out of or relating to
this Agreement and hereby further irrevocably waives to the fullest extent
permitted by law any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment (in
respect of which time for all appeals has elapsed) in any such suit, action or
proceeding shall be conclusive and may be enforced in any court to the
jurisdiction of which such Grantor is or may be subject, by suit upon judgment.

 

 
18

--------------------------------------------------------------------------------

 

 

(d)     Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 5.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

5.08        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.08.

 

5.09        Captions. The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

5.10        Agents and Attorneys in Fact. The Secured Parties may employ agents
and attorneys in fact in connection herewith and shall not be responsible for
the negligence or misconduct of any such agents or attorneys in fact selected by
it in good faith.

 

5.11        Severability. If any provision hereof is invalid and unenforceable
in any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Parties in order to carry
out the intentions of the parties hereto as nearly as may be possible and (b)
the invalidity or unenforceability of any provision hereof in any jurisdiction
shall not affect the validity or enforceability of such provision in any other
jurisdiction.

 

5.12        Additional Grantors. Additional Persons may from time to time after
the date of this Agreement become Grantors under this Agreement by executing and
delivering to Administrative Agent a supplemental agreement (together with all
schedules thereto, a “Joinder”) to this Agreement, in substantially the form
attached hereto as Exhibit A. Accordingly, upon the execution and delivery of
any such Joinder by any such Person, such Person shall automatically and
immediately, and without any further action on the part of any Person, become a
“Grantor” under and for all purposes of this Agreement, and each of the
Schedules hereto shall be supplemented in the manner specified in such Joinder.
In addition, upon the execution and delivery of any such Joinder, the new
Grantor makes the representations and warranties set forth in Section 2.

 

[SIGNATURE PAGES FOLLOW]

 

 
19

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

 

VIVEVE MEDICAL, INC., as Grantor

 

By   /s/ Scott Durbin_____________________

        Name: Scott Durbin

        Title: Chief Financial Officer

 

VIVEVE, INC., as Grantor

 

By   /s/ Scott Durbin_____________________

        Name: Scott Durbin

        Title: Chief Financial Officer

 

 

CRG SERVICING LLC, as Administrative Agent

 

 

By     /s/ Nathan Hukill________________

Name: Nathan Hukill
Title: Authorized Signatory

 

 
S-1

--------------------------------------------------------------------------------

 

 

EXHIBIT A
to Security Agreement

 

Form of Joinder Agreement

 

JOINDER AGREEMENT dated as of [__________] (this “Joinder”) by [NAME OF
ADDITIONAL GRANTOR], a [__________] corporation (the “Additional Grantor”), in
favor of each Lender, each other Secured Party (each as defined in the Loan
Agreement referred to below) and CRG SERVICING LLC, as administrative agent and
collateral agent (in such capacities, together with its successors and assigns,
the “Administrative Agent”) for the Secured Parties.

 

A.     Reference is made to (i) the Term Loan Agreement, dated as of May 22,
2017 (as amended, supplemented, restated, extended, renewed or replaced from
time to time, the “Loan Agreement”), among VIVEVE MEDICAL, INC., a Delaware
corporation (“Borrower”), the subsidiary guarantors from time to time party
thereto, the Lenders from time to time party thereto and Administrative Agent,
and (ii) the Security Agreement, dated as of May 25, 2017 (as amended,
supplemented, restated, extended, renewed or replaced from time to time, the
“Security Agreement”; capitalized terms used herein by not defined shall have
the meaning ascribed to such terms therein), among Borrower, the other Grantors
party thereto and Administrative Agent.

 

B.     Section 5.12 of the Security Agreement provides that additional Persons
may from time to time after the date of the Security Agreement become Grantors
under the Security Agreement by executing and delivering to the Secured Parties
a supplemental agreement to the Security Agreement in the form of this Joinder.

 

C.     To induce the Secured Parties to maintain the term loans pursuant to the
Loan Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Additional Grantor has agreed
to execute and deliver (i) a Guarantee Assumption Agreement under the Loan
Agreement and (ii) this Joinder.

 

The Additional Grantor hereby agrees to become a “Grantor” for all purposes of
the Security Agreement (and hereby supplements each of the Schedules to the
Security Agreement in the manner specified in Appendix A hereto). Without
limitation, as collateral security for the payment in full when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations (other
than contingent indemnification obligations for which no claim has been made),
the Additional Grantor hereby pledges and grants to the Secured Parties as
provided in Section 3 of the Security Agreement a security interest in all of
the Additional Grantor’s right, title and interest in, to and under the
Collateral of the Additional Grantor, in each case whether tangible or
intangible, wherever located, and whether now owned by the Additional Grantor or
hereafter acquired and whether now existing or hereafter coming into existence.
In addition, the Additional Grantor hereby makes the representations and
warranties set forth in Section 2 of the Security Agreement, with respect to
itself and its obligations under this Joinder, as if each reference in such
Sections to the Loan Documents included reference to this Joinder.

 

[SIGNATURE PAGES FOLLOW]

 

 
Exhibit A-1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Additional Grantor has caused this Joinder to be duly
executed and delivered as of the day and year first above written.

 

 

[INSERT NAME OF ADDITIONAL GRANTOR], as Grantor

 

By _________________________________

        Name:

        Title:

 

 

CRG SERVICING LLC, as Administrative Agent

 

 

By _________________________________

Name:
Title:

 

 Exhibit A-2